DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-4, 7, 8, 17, and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3: recites “a longitudinal axis”; however, a longitudinal axis was already set forth in claim 1, so how many longitudinal axes are being claimed? Clarification or correction is requested.  
Claim 7: recites “a longitudinal axis”; however, a longitudinal axis was already set forth in claim 1, so how many longitudinal axes are being claimed? Clarification or correction is requested.  
Claim 8: recites “a proximal end”, but this claim depends from claim 1 and claim 1 was amended to include “a proximal end” so is this the same end or a different end? Clarification or correction is requested. 
Claim 17: recites “a longitudinal axis”; however, a longitudinal axis was already set forth in claim 1, so how many longitudinal axes are being claimed? Clarification or correction is requested.  
Claim 22: line 6 recites “a proximal side” and then goes on in line 13 recites “a proximal end” without setting forth any relationship between the two, which is confusing and unclear. Clarification or correction is requested.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 12, 14, 16-17, and 21, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufman (US 20130028651).
Regarding the claimed invention being “for applying eyeliner to eyelids” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Kaufman was considered capable of performing the cited intended use because Kaufman discloses a handheld applicator that can be used to apply liquids (eyeliner is just a specific liquid) to the surface of a person’s head (where eyelids are located) and the surface of a person’s limbs or body [0171] meaning the applicator is compatible with skin (which eyelids are made of). 
Claim 1: Kaufman discloses an applicator for applying fluids to a person’s skin or head [0171] so it’s capable of being used to apply eyeliner to eyelids since eyelids are skin on the head and the device can apply substances to skin. The applicator comprising an applicator member (600) having on its external surface: a recess (see annotations), an applicator tip with a substantially flat main facet (see annotations) extending from the recess towards a distal end of the applicator member (see annotations), a back surface extending from a proximal end of the applicator tip towards the distal end (see annotations) on a face of the applicator tip opposite the main facet relative to a longitudinal axis of the applicator (see annotations), the back surface being triangular with a cylindrical shaped bump or ridge and therefore it is defined “at least by a cone or a cylinder portion”, and two flat side facets extending from both sides of the main facet towards the back surface of the applicator tip (see annotations) with the side facets being inclined relative to one another (see annotations) and the applicator member is made of porous [0104] material.

    PNG
    media_image1.png
    443
    648
    media_image1.png
    Greyscale

Claim 2: Kaufman further discloses the main facet extending to the distal end (see annotations). 
Claims 3-4: Kaufman further discloses the applicator member extending along the longitudinal axis (vertical axis in Fig 52) and the main facet also extending along this longitudinal axis, and being inclined at an angle of 0o with the longitudinal axis (see Figs 50-53). 
Claim 5: Kaufman discloses the main facet having two rectilinear edges (where the main facet meets each side facet) in front view that converge towards the distal end of the applicator to form an angle of 2-45o between one another (see annotations). 
Claim 6: Kaufman further discloses the main facet connected to the recess by a ridge (see annotations). 
Claim 7: Kaufman further discloses the longitudinal axis of the main facet (vertical axis of Fig 52) and the recess (axis running across the page width tangent to the vertical axis of Fig 52), to form an angle between one another at their junction of about 90 degrees which is between 30-145o (see annotations). 
Claim 8: Kaufman further discloses the recess forming an indentation that extends from the main facet in the direction of a proximal end of the applicator member (see Figs 50-53). 
Claim 12: Kaufman further disclose the back surface including a notch (see annotations). 
Claims 14 and 16: Kaufman further discloses the applicator comprising a rectilinear handle (606) provided at one end with the applicator member (see Figs 50-53) with the handle being hollow (see Fig 53) and acting as a reservoir containing the liquid to be applied by the applicator member with the applicator member comprising on its proximal side a mounting end piece (602+604) that is inserted into a handle opening (see Fig 53) and extends at least partly into the reservoir (see Fig 53). 
Claim 17: Kaufman further discloses the applicator tip extending from extending from one end of the handle at 180o angle with respect to the longitudinal axis (see annotations). 
Claim 21: Kaufman further discloses the flat main facet extending from the recess towards the distal end of the applicator member, the recess is immediately bordered on one side by the main facet and on the other side by a set-back surface of the applicator (see annotations). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, and 18-19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 20130028651) in view of Mitchell (US 20130343799). 
Claim 13: Kaufman discloses the notch overlying with the recess over a length measure along a direction parallel to the longitudinal axis and discloses the invention essentially as claimed except for the overlying length being 2-3mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the applicator of Kaufman by providing this overlying length to be 2-3mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). It is also noted that applicant’s own disclosure does not indicate that this dimension solves any problem or is for any particular reason.  	
Claims 15 and 19: Kaufman discloses an assembly comprising a container (702, see Fig 54) in the form of the handle being hollow and forming a reservoir for containing the liquid product to be applied (see Fig 53) and an applicator according to claim 1 joined to one end of the handle by a mounting end piece (706, Fig 54B) of the applicator member being inserted at least partially into an opening in the handle (see Fig 54B) and extending at least partially into the reservoir of the hollow handle (see Fig 54B). The hollow handle container is separable and therefore separate [0120] from the applicator member. Kaufman discloses an applicator for applying various liquids onto the human body and head [0171] and discloses the invention essentially as claimed except for the container specifically containing eyeliner for eyeliner application. 
Mitchell, however, teaches a method of applying eyeliner onto a person’s eyelids [0025-0026] (which are located on the head) using foam/sponge applicators [0038] that have recesses on at least one surface (see Figs 1-2). So, Mitchell teaches providing porous applicators with a supply of eyeliner liquid in order to allow the applicator to be used to apply eyeliner. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Kaufman to comprise eyeliner as the application fluid in view of Mitchell since Mitchell teaches using applicators like that taught by Kaufman for this exact purpose. 
Claim 18: Kaufman discloses the applicator having a thickness at the recess/indentation and discloses the invention essentially as claimed except for the thickness being between 0.5-10mm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the applicator of Kaufman by providing the applicator with a thickness of 0.5-10mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). It is also noted that applicant’s own disclosure does not indicate that this dimension solves any problem or is for any particular reason. 	
Claim 22: Regarding the claimed invention being “for applying eyeliner to eyelids” as recited in the preamble of claim 22, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Kaufman was considered capable of performing the cited intended use because Kaufman discloses a handheld applicator that can be used to apply liquids (eyeliner is just a specific liquid) to the surface of a person’s head (where eyelids are located) and the surface of a person’s limbs or body [0171] meaning the applicator is compatible with skin (which eyelids are made of). 
Claim 22: Kaufman discloses an assembly comprising a container (702, see Fig 54) in the form of the hollow handle (702) forming a reservoir for containing the liquid product to be applied (see Fig 53) and Kaufman discloses an applicator for applying fluids to a person’s skin or head [0171] so it’s capable of being used to apply eyeliner to eyelids since eyelids are skin on the head and the device can apply substances to skin. An applicator member is joined to one end of the handle by a mounting end piece (706, Fig 54B) of the applicator member being inserted at least partially into an opening in the handle (see Fig 54B) and extending at least partially into the reservoir of the hollow handle (see Fig 54B). The applicator member (600) comprising on its external surface: a recess (see annotations), an applicator tip with a substantially flat main facet (see annotations) extending from the recess towards a distal back end surface of the applicator member (see annotations) and extending from a proximal end of the applicator tip towards the distal end of the applicator (see annotations), the applicator member being made of porous [0104] material, the applicator tip having at least two opposite flat side facets (see annotations) that extend from the main facet towards the back surface of the applicator tip (see annotations) with the back surface defined by a cylinder portion (see annotations). The side facets are inclined with respect to one another and the back surface of the applicator tip is on a face of the applicator that is located “away” from the main facet since it is a face that is not on the main facet (see Figs 50-53 & annotations). 
Kaufman discloses an applicator for applying various liquids onto the human body and head [0171] and discloses the invention essentially as claimed except for the handle specifically containing eyeliner for eyeliner application. 
Mitchell, however, teaches a method of applying eyeliner onto a person’s eyelids [0025-0026] (which are located on the head) using foam/sponge applicators [0038] that have recesses on at least one surface (see Figs 1-2). So, Mitchell teaches providing porous applicators with a supply of eyeliner liquid in order to allow the applicator to be used to apply eyeliner. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Kaufman to comprise eyeliner as the application fluid in view of Mitchell since Mitchell teaches using applicators like that taught by Kaufman for this exact purpose. 
Claim 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 20130343799) in view of Kaufman (US 20130028651).
Claim 20: Mitchell discloses a makeup method comprising a step of applying or dabbing eyeliner onto a person’s eyelids [0025-0026] using a porous foam applicator [0038] that has a recess on its external surface with the applicator member distal end oriented towards the outside of the person’s face during application (see Figs 1-2). Mitchell discloses the method essentially as claimed except for performing this method with the applicator of claim 1. 
As outlined above (see rejection of claim 1), Kaufman, however, discloses the applicator of claim 1 being used to apply liquid products to the human body including the head [0171] and the skin [0171] and indicates that the applicator disclosed can be used for a wide variety of purposes [0171]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the method of Mitchell by performing it with the applicator of Kaufman since Mitchell teaches porous foam applicators for use in applying eyeliner and Kaufman discloses a porous applicator that can be used for a variety of different purposes on the head and skin. 
Claim 22, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cochran (US 20070110500) in view of Kaufman (US 20130028651).
Regarding the claimed invention being “for applying eyeliner to eyelids” as recited in the preamble of claim 22, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Cochran is used for applying cosmetics [0033] onto the skin in fine lines [0033] which is describing applying eyeliner because that is what eyeliner is used for. 
Claim 22: Cochran discloses an applicator (10) comprising a handle (12) that is hollow and forms a reservoir comprising an opening, the reservoir containing the cosmetic, which is described as applying fine lines to the face [0033], which is interpreted as eyeliner in the reservoir. An applicator member (38) having on its external surface a mounting end piece (43, Fig 2C) on a proximal side of the applicator member and this mounting end piece is inserted at least partially into the opening of the handle (see Fig 2) and extending at least partially into the reservoir when the applicator is attached to the reservoir (12, Fig 2). The applicator member includes a substantially flat main facet (42, Fig 2C) extending from a central portion of the applicator member to the distal end of the applicator member (see Fig 2C), a back surface extending from a proximal end of the applicator tip towards the distal end of the applicator member (see Fig 2C) on the face of the applicator tip opposite the main facet relative to a longitudinal axis (41) of the applicator member, the back surface being defined at least in part by a cylinder portion (see Fig 2C) and two flat side facets (42, Fig 2C) extending from the main facet towards the back surface of the applicator tip with the side facets being inclined relative to each other. The applicator member is illustrated with the same hatching (see Fig 2C) meaning it is made of the same material and this material can be porous [0033 & 0057] which is interpreted as “the applicator member being entirely made of porous materials”. Cochran discloses the applicator member being conical/triangular (see Fig 2C) and discloses the invention essentially as claimed except for the applicator including at least one recess towards its proximal end. 
Kaufman, however, teaches that triangular porous [0008] applicators (see Fig 40 & 52) can being basic triangular shaped (see Fig 40) or can comprise a pair of recesses towards a proximal end of the applicator with flat and main facets extending from these recesses (see Fig 52). In other words, Kaufman teaches it is an obvious matter of design choice to provide triangular shape porous applicators with a pair of opposite recesses on both sides and with a series of flat facets extending therefrom in order to achieve different application characteristics in use. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the applicator of Cochran by providing a pair of opposed recesses towards, but not directly at, the proximal end of the applicator member in view of Kaufman since Kaufman teaches this to be an obvious matter of design choice in porous application members. The proposed modification would result in the main facet and the side facets extending from the recess because Kaufman teaches this to be the case. 
Response to Arguments
Applicant’s arguments filed 1/27/22 have been fully considered, but are moot because they are all drawn to the newly presented claim limitations, which have been addressed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772